Citation Nr: 1743575	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-25 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for obstructive sleep apnea.

2.  Entitlement to an increased rating in excess 20 percent, prior to August 7, 2017, and 10 percent thereafter for right ankle degenerative joint disease.

3.  Entitlement to an increased rating in excess of 20 percent, prior to August 7, 2017, and 10 percent thereafter for lumbar spine degenerative changes.

4.  Entitlement to an increased rating in excess of 10 percent for left lower extremity radiculopathy (sciatic branch).

5.  Entitlement to an increased rating in excess of 10 percent for right shoulder degenerative joint disease.

6.  Entitlement to an increased rating in excess of 10 percent for left shoulder degenerative joint disease.
7.  Entitlement to an increased rating in excess of 10 percent for tinnitus.

8.  Entitlement to an increased rating in excess of 10 percent, prior to August 7, 2017, and 0 percent thereafter for a heart disorder, including coronary artery disease with endocarditis.

9.  Entitlement to a compensable rating for left shoulder, right shoulder and right ankle scars.

10.  Entitlement to a compensable rating for onychomycosis and dermatophytosis of the toenails.

11.  Entitlement to a compensable rating for right carpal tunnel syndrome.

12.  Entitlement to a compensable rating for left carpal tunnel syndrome.

13.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to September 1994 and from June 2005 to July 2012. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

The Veteran notified the Board by September 2016 statement that he wishes to withdraw his appeals as to increased ratings for obstructive sleep apnea; right ankle degenerative joint disease; lumbar spine degenerative changes; left lower extremity radiculopathy (sciatic branch); right shoulder degenerative joint disease; left shoulder degenerative joint disease; tinnitus; heart disorder, including coronary artery disease with endocarditis; left shoulder, right shoulder, and right ankle scars; onychomycosis and dermatophytosis of the toenails; right carpal tunnel syndrome; left carpal tunnel syndrome; and hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to increased ratings for obstructive sleep apnea; right ankle degenerative joint disease; lumbar spine degenerative changes; left lower extremity radiculopathy (sciatic branch); right shoulder degenerative joint disease; left shoulder degenerative joint disease; tinnitus; heart disorder, including coronary artery disease with endocarditis; left shoulder, right shoulder, and right ankle scars; onychomycosis and dermatophytosis of the toenails; right carpal tunnel syndrome; left carpal tunnel syndrome; and hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claims

By September 2016 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran indicating that he wishes to withdraw his appeals as to increased ratings for obstructive sleep apnea; right ankle degenerative joint disease; lumbar spine degenerative changes; left lower extremity radiculopathy (sciatic branch); right shoulder degenerative joint disease; left shoulder degenerative joint disease; tinnitus; heart disorder, including coronary artery disease with endocarditis; left shoulder, right shoulder, and right ankle scars; onychomycosis and dermatophytosis of the toenails; right carpal tunnel syndrome; left carpal tunnel syndrome; and hypertension.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn these claims and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the stated claims and they are dismissed.



ORDER

The appeal is dismissed.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


